At the outset, I am pleased to congratulate Mr. Tijjani Muhammad-Bande, Permanent Representative of the sisterly State of Nigeria, on assuming the presidency of the United Nations General Assembly at its seventy-fourth session and I wish him every success in his new tasks. I want also to express my sincere thanks and gratitude to Ms. Maria Fernanda Espinosa Garces for the high efficiency and professionalism with which she steered the previous session of the General Assembly. I also pay tribute to the great efforts and continued endeavours of Secretary-General Antonio Guterres regarding the reform and management of our Organization for the sake of international peace and security.
Each session of the General Assembly is an opportunity for States to go beyond their individual situations and debate the common destiny of humankind with a view to establishing guidelines and adopting programmes, plans and strategies that ensure a prosperous and sustainable future for our planet and people. In that respect, at its seventieth session in 2015, the General Assembly launched the 2030 Agenda for Sustainable Development, which includes a group of interlinking goals aimed at addressing major global challenges concerning the environment, climate, health care and education, as well as security, stability, development and others, for a better, more sustainable and more comprehensive future for humankind.
In the Islamic Republic of Mauritania, we are committed to these goals and have incorporated sustainable development into our development strategy.
We have made considerable achievements in this domain by focusing on renewable energy — both solar and wind energy. We have thereby achieved 40 per cent clean energy out of the total energy consumed. We are working continuously to increase that percentage because we are aware of the importance of clean energy, its positive impact on the environment and its great contribution to reducing pollution.
Moreover, along with other States of the Sahel, we have launched the Great Green Wall for the Sahara and the Sahel Initiative to counter the negative impact of desertification and climate change on our environment and agricultural resources. The aim is to bridge the gaps in our production systems and to compensate for the economic and social harm caused by these negative impacts.
We have also made considerable progress in the fight against desertification while reclaiming for future use large surface areas that have been affected by desertification, complementing our efforts within the Permanent Interstate Committee to Fight against Drought in the Sahel. We have also made gradual progress with regard to rationally use our maritime resources and have been able to restore our magnificent biological diversity.
We are currently working with 10 States of the Sahel within the Desert to Power programme launched by the African Development Bank with the aim of making the Sahel one of the most productive regions in the world in terms of solar energy. The initiative will provide over 29 million people with access to clean energy in the short and medium terms. Like other Sahel countries that benefit from it, we attach great importance to the initiative, which will certainly have a positive impact on the environment and development in our region.
The Islamic Republic of Mauritania is determined in its tireless pursuit to establish the principle of mandatory education and accomplish gender equality in this domain, as well as to build schools for future generations to be educated while upholding the principles of liberty, equality, tolerance and openness based on the characteristics of our culture and civilization. We are also working continuously to improve the quality of education in both of its components, scientific and vocational, in line with the need of our national economy to keep pace with globalization. We have also made significant achievements in this domain, as reflected in the major indicators of our educational system, including access, total coverage and proactive capacity ratios.
With a view to ensuring that all of our citizens , particularly those in vulnerable circumstances, have access to basic services, we have managed in Mauritania to considerably improve our total health coverage by strengthening health infrastructure — hospitals and equipped medical centres — and by investing in human resources, including high-level medical personnel.
In the context of the fight against poverty, and within the framework of our strategy for accelerated growth and shared prosperity, we have focused on addressing social inequalities by targeting vulnerable sectors, supporting disadvantaged groups and promoting social solidarity. We are currently working to launch a series of ambitious projects within a variety of programmes that include supporting purchasing power and access to such basic services as electricity, drinking water, health care and education.
We have also made great efforts to accelerate the pace of economic growth and to improve the business climate, while supporting partnerships between the public and private sectors, as well as developing processing industries, so as to liberate our economy from being exclusively dependent on the export of raw materials. We have also focused on training and rehabilitating our young people through an approach aimed at enabling them to access the labour market and contribute to the development of the national economy. We have also enabled woman to play their role by becoming strongly involved in political life and public affairs.
Our work to achieve sustainable development would be essentially in vain if we were not also to consolidate the rule of law, reinforce good governance, safeguard human rights, promote democracy and champion both individual and collective freedoms. To that end, our country has chosen transparency as a comprehensive approach to managing public affairs. We have resolutely fought against all forms of corruption and bribery and have developed legal and regulatory mechanisms to eradicate those development scourges. At the same time, we have also worked to strengthen the rule of law and consolidate public freedoms, particularly the freedom of the press, to develop democracy and to guarantee flexibility and transparency in the work of public institutions that oversee political life.
That general approach culminated recently in the holding of transparent presidential elections, in which the outgoing President did not participate, in accordance with the provisions of the Constitution, which does not authorize more than two consecutive terms for the same President. The handover of power between the two democratically elected Presidents took place smoothly and calmly.
Aware of the fact that security and development are linked, the Islamic Republic of Mauritania has established an effective strategy to combat terrorism and all forms of extremism. The strategy follows a comprehensive approach that takes into account the security, intellectual, economic and social dimensions. Our country, hand-in-hand with the fraternal Group of Five for the Sahel (G-5 Sahel) and through its participation in United Nations peacekeeping operations, has contributed to restoring peace and security in the Sahel region and the African continent in general. We are consistently committed to the policy of good-neighbourliness and to distancing ourselves from conflict. In that context, Mauritania has provided a haven of safety and security for more than 50,000 refugees from the sisterly country Republic of Mali. We welcome them while we await the restoration of peace in their villages and towns in the north of Mali, despite the considerable pressure that has been placed on our population and economy, especially in the eastern part of the country.
Our country has steadfastly defended just causes in all international forums. We reiterate our unflagging commitment to the right of the Palestinian people to dignity and sovereignty within a viable, independent State, with East Jerusalem as its capital, in accordance with the Arab Peace Initiative and the relevant international resolutions. We also denounce the continued Israeli violations of human rights in Palestine and the rest of the occupied Arab territories.
In Libya, we support international efforts aimed at establishing peace in that fraternal country and ensuring its territorial integrity and sovereignty.
Turning to the situation in the Syrian Arab Republic, we reiterate the need to work seriously to find a political solution that would preserve the unity of that fraternal Arab country and safeguard its independence, the dignity of its people and its right to live in peace and security. We welcome the formation of the consensual Constitutional Committee with a view to drafting a constitution sponsored by the United Nations.
Concerning Yemen, we affirm our support for legitimacy in that country and we call for the adoption of a peaceful solution that is in line with Arab initiatives and relevant international resolutions. We also condemn the terrorist attacks targeting the national security of the Kingdom of Saudi Arabia. We welcome the political agreement concluded by the sisterly Republic of the Sudan and we call for its name to be removed from the list of State sponsors of terrorism. We also strongly support the Government of Somalia in its efforts to restore security and stability.
We reiterate our full commitment to achieving the goals of the 2030 Agenda for Sustainable Development. May God help the people of the world to achieve sustainable and comprehensive development that preserves the future of our planet and provides every human being, wherever she or he may be on the face of the Earth, with a decent life while ensuring his rights, freedom and dignity.
